El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Después de dictada sentencia en un pleito de divorcio y estando pendiente la apelación interpuesta contra ella la esposa presentó moción jurada a la corte de distrito inferior solicitando que el padre pagase determinada cantidad de dinero como alimento para los hijos del matrimonio bajo la custodia de la peticionaria. El marido se opuso a esa petición alegando que la corte no tiene jurisdicción en este pleito para conceder alimentos a los hijos pero la corte con-cedió esos alimentos y fijó su cuantía contra cuya resolu-ción' se interpuso el presente recurso de apelación cuya de-sestimación nos pide la apelada alegando que tal resolución *1007no es apelable de acuerdo con el artículo 170 del Código Civil, por no estar comprendida en ninguno de los casos en que el artículo 295 del Código de Enjuiciamiento Civil autoriza apelaciones para ante nosotros y por ser frívola.
Si bien el Código Civil en el capítulo que trata de las medidas provisionales a que pueda dar lugar el juicio de divorcio dispone en su artículo 170 que las resoluciones del tribunal de distrito con motivo de ese capítulo son inapelables, tal disposición no impide la apelación en este caso porque la petición de alimentos para los hijos que motiva esta apelación no está comprendida entre las medidas provisionales mencionadas en ese capítulo cuyas resoluciones se declaran inapelables; y puede ser apelada de acuerdo con el inciso 3 del artículo 295 del Código de Enjuiciamiento Civil porque es una providencia especial dictada después de sentencia definitiva de la corte.
 La alegación de frivolidad la funda la apelada en que habiendo jurado su moción de alimentos quedaron aceptados los hechos alegados en ella porque el apelante no juró su oposición y porque las cuestiones de derecho suscitadas en dicha oposición a la moción fueron resueltas en su contra por este tribunal al negar la expedición de un auto de certiorari que solicitó el ahora apelante.
Respecto al primer extremo diremos que como la oposi-ción a la moción sobre alimentos se fundó en cuestiones le-gales negando jurisdicción a la corte para resolver en este pleito la moción mencionada, esa alegación no tenía que ser jurada y no admitía definitivamente los hechos que alegaba la moción; y con respecto al otro extremo nos bastará de-cir que no consta en estas diligencias que nosotros hayamos resuelto entre las partes las cuestiones legales suscitadas por la oposición a la moción cuando negamos la expedición de un auto de certiorari que nos pidió el ahora apelante.

La moción de desestimación debe ser negada.

El Juez Asociado Señor Hutchison no intervino en la resolución del caso.